



Exhibit 10.6


AMENDMENT NO. 1 TO THE
CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN


THIS AMENDMENT NO. 1 (this “Amendment”) is made to the CDK Global, Inc. 2014
Omnibus Award Plan (the “Equity Plan”) effective as of this 18th day of January
2017. Capitalized terms used and not defined herein shall have their respective
meanings as set forth in the Equity Plan.


1.
Method of Exercise and Form of Payment. Section 7(d)(ii) is amended by adding
the words “(up to the maximum rate)” at the end of the clause, such that Section
7(d)(ii) shall hereinafter read as follows:

“(ii) a “net exercise” procedure effected by withholding the minimum number of
shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay the Exercise Price and all applicable required withholding taxes
(up to the maximum rate);”


2.
Tax Withholding. Section 14(d)(ii) is amended by deleting the words “(but no
more than the minimum required statutory withholding liability)” and replacing
them with “(up to the maximum statutory withholding amount permitted)” such that
Section 14(d)(ii) shall hereinafter read as follows:

“(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (up to the maximum statutory withholding amount
permitted) by (A) the delivery of shares of Common Stock (which are not subject
to any pledge or other security interest ) owned by the Participant having a
Fair Market Value equal to such withholding liability or (B) having the Company
withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability.”


3.
General. This Amendment shall not constitute a waiver, amendment or modification
of any provision of the Equity Plan not expressly referred to herein. On and
after the date hereof, each reference in the Equity Plan to “the Plan,”
“herein,” “hereof,” “hereunder” or words of similar import shall mean and be a
reference to the Equity Plan as amended hereby. To the extent that a provision
of this Amendment conflicts with or differs from a provision of the Equity Plan,
such provision of this Amendment shall prevail and govern for all purposes and
in all respects.

4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.






